          Case 3:19-cv-01115-SB        Document 1       Filed 07/18/19    Page 1 of 6




Ron K. Cheng, OSB #142955
ron@mdkaplanlaw.com
KAPLAN LAW, LLC
50 SW Pine Street, Suite 302
Portland, Oregon 97204
Telephone: 971.770.2053

Robert Le, OSB #094167
rl@robertlelaw.com
THE LAW OFFICE OF ROBERT LE
1235 SE Morrison Street, 2 nd Floor
Portland, Oregon 97214
Telephone: 503.734.2099



                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION



JOSHUA ASHLEY and KATIE ASHLEY, )               Case No. 3:19-CV-01115
                                )
             Plaintiff,         )               COMPLAINT
                                )               Product Liability Civil Action (ORS 30.900)
         v.                     )               and Spousal Consortium Claim
                                )
WALMART INC.                    )               Demand for Jury Trial
                                )
             Defendant.         )
                                )
                                )
                                )
                                )
                                )
                                )
                                                1.

                                      INTRODUCTION

       Plaintiff Joshua Ashley served as a youth pastor at a church camp. On July 20, 2017, the

church camp was playing games with a product called the “Bubble Ball,” sold and distributed by

Defendant Walmart Inc. The Bubble Ball is a large inflatable ball with an open space in the center

which allows a person to strap themselves inside the ball with shoulder harnesses and collide into

other Bubble Ball users – akin to playing bumper cars. When Plaintiff Ashley got into a never-
          Case 3:19-cv-01115-SB          Document 1      Filed 07/18/19      Page 2 of 6




used-before Bubble Ball and started playing with other participants, his shoulder harness broke on

collision, flinging him headfirst into the ball and the other user, causing Plaintiff Ashley to break

his neck and sustain a severe concussion.

                                 FIRST CLAIM FOR RELIEF

                      (STRICT PRODUCTS LIABILITY – ORS 30.900)

                                                 2.

       At all material times, Defendant Walmart Inc. is a foreign business corporation, authorized

to do business and doing business as Walmart, selling goods and products, including Magic Time’s

“Bubble Ball”, throughout the state of Oregon.

                                                 3.

       Plaintiff Josh Ashey’s employer, a church, had purchased the Bubble Ball toys from Walmart,

Inc. in 2017.

                                                 4.

       The Bubble Ball came in a box which advertised it as the “Most extreme contact sport ever!”.
           Case 3:19-cv-01115-SB          Document 1        Filed 07/18/19      Page 3 of 6




                                                   5.

        The Bubble Ball was a large plastic ball with an open space in the center in which a person

could strap themselves in with a shoulder harness and be shielded from impact around the body when

used in conjunction with other Bubble Ball users.

                                                   6.

        Once strapped in the shoulder harness, the user of the Bubble Ball would be able to bump into

other Bubble Ball users and are supposed to bounce off each other harmlessly, protected by the big

inflatable bubble.

                                                   7.

        The instruction manual for the Bubble Ball did not have an upper age or weight restriction.

                                                   8.

        Prior to July 20, 2017, the incident Bubble Ball was unused and in new condition, as

purchased from Defendant Walmart Inc.

                                                   9.

        On or about July 20, 2017, Plaintiff Josh Ashley used one of the Bubble Balls for the first

time and was properly strapped into the center of the ball with the shoulder harness as instructed by

the product manual.

                                                  10.

        Plaintiff proceeded to play with other Bubble Ball users, also strapped inside a Bubble Ball.
                                                  11.

        When Plaintiff Josh Ashley attempted to bump into one of the other Bubble Ball Users,

Plaintiff’s shoulder harness snapped, flinging Plaintiff headfirst into the Bubble Ball and the other

user without any shock absorption.

                                                  12.

        Plaintiff Josh Ashley suffered a Jefferson’s fracture to his cervical spine and was life-flighted

to a hospital.
           Case 3:19-cv-01115-SB          Document 1        Filed 07/18/19     Page 4 of 6




                                                  13.

        Plaintiff Josh Ashley has incurred approximately $75,000.00 in medical expenses and

continues to suffer from headaches, concussion, memory loss, and other brain injuries, some of

which may be permanent.

                                                  14.

        Defendant is strictly liable under ORS 30.900 for distributing and selling the Bubble Ball in

an unreasonably dangerous and defective condition for the use intended, in one or more of the

following particulars:

    a) In failing to properly affix the shoulder harness during manufacturing so that it would not

        break during use;

    b) In failing to inspect the Bubble Ball for defects;

    c) In failing to warn users of the inherent dangers of using the bubble ball;

    d) In failing to guide users on the proper use of the bubble ball;

    e) In failing to guide users on the proper form of using the bubble ball; and

alternatively, if the shoulder harness was properly affixed during manufacturing,

    f) In failing to properly design the bubble ball shoulder harness so that it would not break

        during use;

    g) in failing to warn users of the age or weigh restrictions of using the bubble ball.
                                                  15.

        The fault of Defendant caused Plaintiff Josh Ashley to suffer medical injuries with expenses

approximating $75,000.00, future and ongoing medical expenses to be determined based on the

evidence not to exceed $100,000.00, and past and future wage loss and earning capacity in the

approximate amount of $75,000.00; all to his economic damages of approximately $250,000.00 to

date. Plaintiff Josh Ashley reserves the right to amend the damages based on evidence discovered in

litigation and presented at trial.
            Case 3:19-cv-01115-SB         Document 1       Filed 07/18/19      Page 5 of 6




                                                  16.

         As a further result of Defendant’s fault, Plaintiff Josh Ashley has endured pain and his

activities of daily living have been adversely affected, all to his non-economic damage in the

amount of $2,000,000.00.

                                  SECOND CLAIM FOR RELIEF

                                      (PUNITIVE DAMAGES)

                                                  17.

         Plaintiffs are under the impression that Defendant is aware of other similar injuries and the

product’s defect and plaintiff seeks punitive damages at an amount to be determined at a later time.

                                   THIRD CLAIM FOR RELIEF

                                    (LOSS OF CONSORTIUM)

                                                  18.

         Plaintiff Katie Ashley is married to Joshua Ashley.

                                                  19.

         As a result of the incident and liability of Defendant described in paragraphs 1 through 16

above, Plaintiff Katie Ashley has suffered distress and loss of care, comfort, companionship, and

consortium, all to her non-economic damages in the amount of $1,000,000.00.



         WHEREFORE, Plaintiff prays that judgment be entered against Defendant as follows:
      a) That Plaintiff Joshua Ashley be awarded $250,000.00 in economic damages;

      b) That Plaintiff Joshua Ashley be awarded $2,000,000.00 in non-economic damages;

      c) That Plaintiff Katie Ashley be awarded $1,000,000.00 in non-economic damages;

      d) That Plaintiffs be awarded punitive damages in an amount to be determined by a jury;

      e) That Plaintiffs be awarded a prevailing party fee and costs and disbursements herein;

///

///

///
      Case 3:19-cv-01115-SB         Document 1       Filed 07/18/19     Page 6 of 6




f) That Plaintiffs be awarded other and further relief as this court deems just and equitable.


   DATED this 18thth day of July, 2019.



                                                 s/Ron K. Cheng
                                                 Ron K. Cheng, OSB #142955
                                                 KAPLAN LAW LLC

                                                 Robert Le, OSB #094167
                                                 LAW OFFICE OF ROBERT LE

                                                 Of Attorneys for Plaintiffs
